El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Nemesio Acevedo Hernández presentó una solicitud a la Corte de Distrito de Aguadilla sobre administración judicial de bienes en la que sustancialmente alegó bajo juramento:
1.°. Que en 31 de julio de 1910 falleció en el término municipal de Moca correspondiente a Aguadilla, Jesús Lorenzo Aceved.0 Hernández, casado y propietario.
2o. Que dicho señor otorgó testamento ante el Notario Mariano E. Acosta en 12 de febrero de 1910 que se baila en el protocolo de dicho notario.
3o. Que el peticionario es uno de los albaceas nombrados por el testador en dicho testamento y se le había expedido carta testamentaria por la corte ante la que comparece, en 17 de diciembre de 1912.
4o. Que las personas con derecho a la herencia son la cónyuge supérstite Marcolina Hernández y Dolores, Abdona, Cecilia y Lorenzo Acevedo y Acevedo que viven en el barrio de Las Marías de la Moca; Teresa Acevedo y Acevedo que vive en el de Mamey de Aguadilla, y Juana, Gregorio, Tadeo y María Acevedo y Hernández que viven en el de Las Marías de Moca.
5o. Que el finado dejó bienes sujetos a partición por más de $2,000 en propiedad personal y real.
6o. Que Gregorio, María, Juana y Tadeo Acevedo Her-nández son menores de edad, y
7o. Que como prueba ofrece en apoyo de las alegaciones varios documentos que relacionó.
La corte resolvió no haber lugar por entonces a decretar la administración judicial por no haberse llenado los requi-sitos que determina el artículo 23 de la Ley de Procedimientos Legales Especiales y porque no se aducen en la solicitud hechos bastantes que demuestren la necesidad de la inter-vención.
Después de esto se presentó una nueva petición de Neme-sio Acevedo en la que se reproducen los seis particulares *77que había consignado en su anterior petición y adicionó otro en que hacía constar que tenía interés en el nombramiento del administrador judicial porque los bienes se hallan en poder de algunos de los.herederos, porque los menores no tienen quien los represente en la reclamación de sus derechos, que no se ha practicado el inventario porque los herederos que poseen algunos de los bienes se niegan a reconocer la autoridad del albacea, y porque los bienes corren grave riesgo de sufrir pérdidas. Como hecho 8o. agregó que tiene derecho de acción como albacea y en el 9o. relacionó los documentos que pre-sentaba como prueba.
A esta petición resolvió la corte decretando la interven-ción judicial y señalando día para que las partes compare-cieran a los efectos de que fuera nombrado un administra-dor judicial. La comparecencia tuvo lugar y como las partes no se pusieron de acuerdo respecto a la persona del admi-nistrador que'había de ser nombrado, la corte designó como tal a Julián Eivera.
Días después alguno de los herederos y legatarios presen-taron moción a la corte en que alegan que la solicitud enmen-dada no se halla en la forma ni con los requisitos que exige la ley, por lo que le pidieron que anulase el nombramiento que había hecho de administrador judicial, petición que por resolución de 29 de abril de 1914 fué negada por la corte. Contra esta resolución es que se ha interpuesto el presente recurso de apelación, la que es apelable según decidimos en el caso de Rivera v. Cámara, 17 D. P. R., 528.
A nuestro entender la primera petición que presentó a la Corte de Distrito de Aguadilla Nemesio Acevedo Hernán-dez cumplía con todos los requisitos que exige el artículo 23 de la Ley de Procedimientos Legales Especiales y debió decretarse entonces la administración judicial, pero habién-dola negado el juez y no habiéndose interpuesto recurso contra esta resolución, entendemos que la segunda petición, exac-tamente igual a la primera aun'cuando con algunas aprecia-ciones de la parte que no exige la ley, era una enmienda a la *78primitiva petición y aun cuando carece de juramento pode-mos en bien de la justicia en este caso, entender que el jura-mento prestado para la primera, petición era extensivo a la petición enmendada, con tanto más motivo cuanto que tanto una como otra petición estaban documentadas en todos los hechos que consignaban. En vista de ésto quizás podía ha-berse prescindido del juramento ya que los documentos públi-cos acompañados a las peticiones tenían tanta fuerza como el juramento que pudiera hacerse de ellas. Sin embargo, el requisito estatutorio del juramento se cumplió por la pri-mera petición y como la segunda no adicionó hechos nuevos sino consideraciones y apreciaciones de la parte, podemos admitir que el peticionario había cumplido con todos los requi-sitos exigidos por la Ley de Procedimientos Legales Espe-ciales de 1905, y por tanto que no hubo error en la corte inferior al negar la solicitud de nulidad de los apelantes, fundada únicamente en el hecho de que la petición enmendada no había sido jurada, cuando ya lo había sido la primera, que era suficiente.
En consecuencia, debe ser confirmada la resolución ape-lada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.